         Case 5:18-cr-00048-TES-CHW Document 199 Filed 03/16/20 Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA

In Re:                          :
                                :
                                :
COVID-19 PUBLIC HEALTH & SAFETY :                   STANDING ORDER 2020-01
                                :
                                :


                                      STANDING ORDER

         The Court enters this standing order to address continued court operations in light of the

COVID-19 (coronavirus) pandemic. The Court observes that the President of the United States

has declared a National Emergency throughout the nation in response to the spread of the

coronavirus; the Governor of the State of Georgia has declared a public health emergency

throughout the state in response to the spread of the coronavirus; the World Health Organization

has declared coronavirus a pandemic; and the Center for Disease Control and Prevention and

other public health authorities have advised the taking of precautions to reduce the possibility of

exposure to the virus and slow the spread of the disease.

         In order to protect public health, including the health of court employees, parties, and

court participants, the Court finds it necessary to adjust its operating procedures. To reduce the

size of public gatherings, minimize travel, and maximize social distancing, the United States

District Court for the Middle District of Georgia hereby orders that it shall remain open for

business with the following adjustments to its normal operations:

         1. Persons falling into one of the following categories shall be denied admittance into

            any division courthouse in the Middle District of Georgia without obtaining an

            exception from the Chief Judge:

            a. Anyone who has been to or been in close contact with anyone who has been to

                one of the designated Level 3 countries within the 14 days immediately preceding

                attempted access to the courthouse, which countries presently include China, Iran,
Case 5:18-cr-00048-TES-CHW Document 199 Filed 03/16/20 Page 2 of 3

        South Korea, and all European countries;

    b. Anyone who has been on a cruise within the 14 days immediately preceding

        attempted access to the courthouse;

    c. Anyone who has been asked to self-quarantine by any healthcare provider or who

        lives with someone who has been asked to self-quarantine;

    d. Anyone who has been diagnosed with COVID-19 (coronavirus) or has had contact

        with anyone who has been so diagnosed.

 2. Effective immediately, no jury trials shall be held in the Middle District of Georgia

    for a period of sixty (60) days from the date of this Order.    With regard to criminal

    cases, the Court finds that the right of defendants in criminal cases and the public to a

    speedier trial during the next 60 days is substantially outweighed by the public interest

    of protecting the health and safety of the defendants, case participants, court

    employees, jurors, and the public, which can only be protected by this 60 day

    moratorium on jury trials. The ends of justice require this continuance. Accordingly,

    the time period of the continuance, March 17, 2020 to May 16, 2020, shall be

    excluded under the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A). Although this order

    shall have the effect of canceling and continuing all jury trials during this 60 day

    period, any defendant in a criminal case shall have the right to file a motion for a

    speedier trial, which shall be considered and decided by the judge assigned to the

    defendant’s case.

    To avoid confusion, the Court emphasizes that the following activities shall not be

affected by today’s order:

    1. Criminal matters before Magistrate Judges, such as initial appearances,


                                          2
Case 5:18-cr-00048-TES-CHW Document 199 Filed 03/16/20 Page 3 of 3

      arraignments, detention hearings, the issuance of search warrants, and traffic court

      shall continue to take place in the ordinary course.

   2. Grand juries shall continue to meet.

   3. Individual judges will continue to hold hearings, conferences, and bench trials,

      unless ordered otherwise by the presiding judge.

   4. The Clerk’s Office and the United States Probation and Pretrial Services Office

      shall remain open.




SO ORDERED, this 16th day of March, 2020.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                        3
